DETAILED ACTION
Acknowledgements
The Applicant’s application filed on October 14, 2020 is hereby acknowledged. Claims 24-38 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 24-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 24-38.  As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5 In the present application, claims 24-38 are directed to a process (i.e., method). Thus, the eligibility analysis proceeds to Step 2A.1. 
The limitations of claim 1 that define an abstract idea are identified in bold below:

following a first cryptographic procedure to generate a first string based on a pre-existing sequence of blocks of a blockchain,
computing, using a secret cryptographic key, a proof string uniquely associated with the first string, 
following a second cryptographic procedure to determine a numerical quantity based on the proof string,
determining whether the numerical quantity meets a given numerical threshold, and in response to the determination, propagating the proof string to the blockchain.

Claim 24 recites an approach to generating a proof of stored data. The highlighted portions comprise a substantial part of claim 1 and recite activities that normally occur in the course of performing a data validation process. The highlighted portions of claim 1 above recite an data processing technique based on an cryptographic algorithm. Because these limitations describe a concept of evaluating data that could be performed in the human mind, the claim is found to recite an abstract idea under the grouping “Mental Processes.” 
The judicial exception is not integrated into a practical application. In claim 1, the additional elements or combination of elements other than the abstract idea include a blockchain. The blockchain  is  recited at a high level of generality an only generally linked to performance of the activities in the abstract idea in bold above as a mechanism for storing data. This is effectively adding the words “apply it” with the abstract idea.. Therefore, when the additional elements of claim 1 are considered both individually and in an ordered combination, they fail to integrate the abstract idea into a practical application.
Therefore, claim 24 is not patent eligible. 

Dependent claims 25-38 further elaborate on the abstract idea identified in the independent claims by reciting details of the pre-authorization process, which is part of the commercial or legal interaction. These claims include the features :
wherein the first entity comprises a potential block proposer and the task comprises proposing a new block to be added to the blockchain.  
wherein the first entity propagates the proof string together with the proposed new block to be added to the blockchain.  
wherein the first entity comprises a potential verifier and the task comprises verifying the correctness of a portion of information to be posted on the blockchain.  
wherein the portion of information to be posted on the blockchain comprises a new block to be added to the blockchain.  
wherein the potential verifier propagates the proof string together with a result of its verification.  
wherein the first entity comprises a potential verifier and the task comprises correctly processing a set of transactions.  
wherein the transactions are part of a proposed block of transactions to be posted on the blockchain.  
wherein the potential verifier propagates the proof string together with a result of its verification.  
wherein the proof string is verifiable by other entities associated with the blockchain system, wherein the secret cryptographic key is unavailable to the other entities.  
wherein the first cryptographic procedure comprises determining a random quantity defined based on a previous first string of the pre- existing sequence of blocks of the blockchain.  
wherein the second cryptographic procedure comprises a random oracle.  
wherein the second cryptographic procedure comprises a cryptographic hash function.  
wherein determining whether the numerical quantity meets a given numerical threshold comprises determining whether the numerical quantity is less than the given numerical threshold.  
There are no new additional elements beyond those analyzed in the independent claims, so the same analysis under Step 2A.2 and Step 2B applies, and these dependent claims are therefore ineligible.
In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. When the claimed invention is considered as a whole, it is reasonably interpreted as being directed to a marketing or sales activity in the context of a commercial or legal interaction, with little if any recited details about how that interaction is integrated into a practical application or amounts to an inventive concept. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 24-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Arnold et al. (US Patent Application Publication 2016/0260169).


As per claim 24, 
Arnold et al. discloses a method of enabling a first entity of a blockchain system to prove to other entities associated with the blockchain system that the first entity has been selected to perform a given task, comprising:
following a first cryptographic procedure to generate a first string based (paragraph 69 [hash function is used on original data ]) on a pre-existing sequence of blocks of a blockchain, (paragraph 68)

following a second cryptographic procedure to determine a numerical quantity based on the proof string,(paragraph 72 [second hash of transaction value is determined, this is compared to the original hash, whether they are equal is considered  a “numerical quantity”]) 
determining whether the numerical quantity meets a given numerical threshold, and in response to the determination, propagating the proof string to the blockchain.  (paragraph 73,76 [data is posted to ledger] )
 As per claim 25, 
Arnold et al. discloses the method of claim 24,
wherein the first entity comprises a potential block proposer and the task comprises proposing a new block to be added to the blockchain. (Arnold et al; Figure 5, element 526,paragraph 68 [Ledger is published with updated information]) 

5.	As per claim 26, 
Arnold et al. discloses the method of claim 25,
wherein the first entity propagates the proof string together with the proposed new block to be added to the blockchain.  (Arnold et al; paragraph 69 [encrypted signature is appended to original data, Examiner notes “to be added” merely states an intended use of the data and does not limit the claim.])

6.	As per claim 27, 

wherein the first entity comprises a potential verifier and the task comprises verifying the correctness of a portion of information to be posted on the blockchain. (Arnold et al; Figure 7, element 704, paragraph 73) 

7.	As per claim 28, 
Arnold et al. discloses the method of claim 27,
wherein the portion of information to be posted on the blockchain comprises a new block to be added to the blockchain.  (Arnold et al; Figure 5, element 526,paragraph 68 [Ledger is published with updated information])

8.	As per claim 29, 
Arnold et al. discloses the method of claim 27,
wherein the potential verifier propagates the proof string together with a result of its verification. (Arnold et al; paragraph 70 [signed data sent to party seeking to authenticate is “propagating”)

9.	As per claim 30, 
Arnold et al. discloses the method of claim 24,
wherein the first entity comprises a potential verifier and the task comprises correctly processing a set of transactions.  (Arnold et al; Figure 7, element 704, paragraph 73) 

10.	As per claim 31, 

wherein the transactions are part of a proposed block of transactions to be posted on the blockchain.  (Arnold et al; paragraph 75-76) 

11.	As per claim 32, 
Arnold et al. discloses the method of claim 30,
wherein the potential verifier propagates the proof string together with a result of its verification.  (Arnold et al; paragraph 70 [signed data sent to party seeking to authenticate is “propagating”)

12.	As per claim 33, 
Arnold et al. discloses the method of claim 24,
wherein the proof string comprises a digital signature.  (Arnold et al; paragraph 70) 

13.	As per claim 34, 
Arnold et al. discloses the method of claim 24,
wherein the proof string is verifiable by other entities associated with the blockchain system, wherein the secret cryptographic key is unavailable to the other entities.   (Arnold et al; paragraph 72 [signed data received by authenticating party – Examiner notes “is verifiable” merely states a use of the data and does not limit the claim]) 

14.	As per claim 35, 
Arnold et al. discloses the method of claim 24,


15.	As per claim 36, 
Arnold et al. discloses the method of claim 24,
wherein the second cryptographic procedure comprises a random oracle.   (Arnold et al; paragraph 71) 

16.	As per claim 37, 
Arnold et al. discloses the method of claim 24,
wherein the second cryptographic procedure comprises a cryptographic hash function.   (Arnold et al; paragraph 72  [e.g. second hash function is used to correlate data])

17.	As per claim 38, 
Arnold et al. discloses the method of claim 24,
wherein determining whether the numerical quantity meets a given numerical threshold comprises determining whether the numerical quantity is less than the given numerical threshold. (paragraph 66)

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.W/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019). 
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.